Exhibit 23.2 CONSENT OF PRICEWATERHOUSECOOPERS LLP [Letterhead of PricewaterhouseCoopers LLP] CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated March 15, 2012 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in Berkshire Hills Bancorp, Inc.'s Annual Report on Form 10-K for the year ended December 31, 2011. We also consent to the reference to us under the heading "Experts" in this Registration Statement. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Boston, MA December 13, 2012
